Fourth Court of Appeals
                               San Antonio, Texas
                                   November 20, 2019

                                  No. 04-19-00591-CV

                                       Zaid TOZI,
                                        Appellant

                                            v.

                                   RJ & SONS LLC,
                                       Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVF001538D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due November 27, 2019. No Further Extensions absent extraordinary
circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court